Citation Nr: 0510682	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-19 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1963.  He died in August 2001, and the appellant is 
his widow.  This case comes before the Board of Veterans' 
Appeals (Board) from a December 2002 RO decision which denied 
service connection for the cause of the veteran's death, 
claimed by his widow in order to establish entitlement to 
Dependency and Indemnity Compensation (DIC).  In March 2005, 
she testified at a Travel Board hearing before the 
undersigned member of the Board.    


FINDINGS OF FACT

1.  The veteran's death many years after service was due to 
coronary artery disease.

2.  The factors involved in the veteran's death began many 
years after service and were not caused by any incident of 
service or by a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant informs her of the type of evidence necessary to 
prove her claim and tells her to tell VA about any additional 
information or evidence that she would want VA to try to get 
for her or to send the evidence to VA.  The Board finds that 
the appellant was substantially notified of the need to give 
to VA any evidence pertaining to the claim.  Thus, there has 
been compliance with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-
2004.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and  inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claim and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussions in letters 
dated in December 2001 and May 2002, and in the June 2003 
statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  
Service, VA, and private medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding medical records that are relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R.§ 3.156.  

Service connection for the cause of the veteran's death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including coronary artery disease, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be granted for the additional 
increment of disability (i.e., aggravation) of a non-service-
connected condition that is proximately due to or the result 
of an established service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

During the veteran's lifetime, service connection was 
established for post operative residuals of pyloroplasty and 
vagotomy (rated 30 percent at the time of death), and chronic 
muscle cramps and tension of the lower back with degenerative 
changes (rated 20 percent at the time of death).  At the time 
of his death he was in receipt of a combined 40 percent 
rating for these conditions.  He was not service-connected 
for any other disability.

Private medical records dated from 1996 to 2001 show the 
veteran being treated for conditions which included bowel and 
bladder problems, back pain, atrial fibrillation, peripheral 
neuropathy, hematuria, anemia, and chronic obstructive 
pulmonary disease.

In January 1999, the veteran was given VA examinations which 
diagnosed degenerative disc disease and compression fractures 
at L1 and L3 of the lumbar spine, status post truncal 
vagotomy and pyloroplasty with secondary postvagotomy 
syndrome causing chronic diarrhea, and macrocytic anemia.

The veteran's death certificate indicates that he died at his 
home in August 2001 at the age of 83.  The immediate cause of 
death was listed as coronary artery disease, with an 
indication that years were present between the time of onset 
of this condition and death.  Nothing was listed in the 
spaces available for conditions leading to the immediate 
cause of death, or for other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  The manner of death was indicated as 
natural, and an autopsy was not performed.

In a letter dated in March 2002, Dr. Kimberly N. McGrath 
stated that at the time of the veteran's death he had a 
medical history which included coronary artery disease status 
post bypass surgery in 1992, paroxysmal atrial fibrillation, 
prostate cancer, and dumping syndrome secondary to gastric 
surgery in 1962.  She stated that his dumping syndrome had 
led to chronic weight loss and diarrhea.  He also had chronic 
gastrointestinal bleeding which was exacerbated by his need 
for warfarin therapy for his atrial fibrillation.  It was 
indicated that he had typical symptoms of sweating, flushing, 
and weakness as a result of this syndrome.  Dr. McGrath 
opined that these symptoms may have exacerbated his 
cardiovascular symptoms, but stated that she was just 
theorizing regarding this.

In a medical opinion dated in September 2002, a VA examiner 
noted that the veteran had a perforated duodenal ulcer during 
service, which was closed surgically as he underwent a 
pyloroplasty and vagotomy.  He did well following this 
surgery with minimal symptoms.  His cause of death was 
related to known coronary artery occlusive disease.  It was 
noted that the death certificate indicated coronary artery 
disease as the cause of death with onset years before death.  
The examiner opined that there was no connection between the 
veteran's pyloroplasty and vagotomy and any coronary 
atherosclerotic disease.

In March 2005, the veteran testified at a Travel Board 
hearing.  She indicated her belief that the veteran's ulcers 
caused him to have a heart condition which accelerated his 
death.  She stated that he had to stop working because he was 
unable to control his bowels, and indicated that this 
condition also imposed limitations on their social life.  She 
testified that the veteran began having heart fibrillations 
while he was in service, and said that she felt that stress 
contributed to his heart condition.

Upon consideration of the above evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  His death certificate indicates that he 
died many years after service as a result of coronary artery 
disease.  The medical evidence of record suggests that the 
coronary artery disease involved in his death appeared many 
years after service.  The medical records do not suggest a 
relationship between coronary artery disease and the 
veteran's period of military service.  Coronary artery 
disease was not incurred in or aggravated by service.

The appellant maintains that the veteran's service-connected 
residuals of pyloroplasty and vagotomy contributed to his 
death by producing stress which led to a heart condition.  
However, as a layman, she has no competence to give a medical 
opinion on diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The death certificate does not 
implicate residuals of pyloroplasty and vagotomy as playing 
any role in the events leading to the veteran's death.

The Board notes that the opinion expressed by Dr. McGrath 
indicates that symptoms associated with the veteran's dumping 
syndrome may have exacerbated his cardiovascular symptoms.  
Alternatively, the VA examiner found no connection between 
his service-connected residuals of pyloroplasty and vagotomy 
and his coronary artery disease.  The Board finds the opinion 
submitted by the VA examiner to be more probative in this 
regard, as such opinion is based on a review of the medical 
records and in contrast to the opinion submitted by Dr. 
McGrath is not speculative in nature.  In this regard the 
Board notes that the reasonable doubt doctrine does not 
permit service connection based on pure speculation.  See 
38 C.F.R. § 3.102.

In summary, there is no competent medical evidence of record 
which links the veteran's service-connected residuals of 
pyloroplasty and vagotomy to his death.  The weight of the 
credible evidence demonstrates that the veteran's fatal 
coronary artery disease was not caused or worsened by an 
established service-connected condition.  The veteran's 
service-connected residuals of pyloroplasty and vagotomy are 
not shown to have substantially or materially contributed to 
his death.

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


